DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to the applicant’s Restriction/Election filed on 07/09/2021.
Currently claims 1-19 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-10, in the reply filed on 07/09/2021 is acknowledged. 
Note: The examiner notes regarding applicant’s amendments of method claims of 11-19 that linking independent claim 11 to claim 1 does not make device and method claims as part of a single invention. The amendments of method claim 11 only clarifies that the device is similar to the one described in claim 1. Furthermore, as long as the device can be made with a different method, the method and the device claims belong to two separate inventions. As such, the examiner considered claims 11-19 as withdrawn.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/13/2021 and 01/09/2020 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0231946 A1 (Kang).
Regarding claim 1, Kang discloses, a germanium based avalanche photodiode device (Fig. 1A and 1B; [0014]), the germanium based avalanche photodiode device including: 

    PNG
    media_image1.png
    364
    710
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    652
    852
    media_image2.png
    Greyscale

a silicon substrate (105; Fig. 1A; [0014], [0025]; i.e. silicon substrate);
a lower doped silicon region (110 in Fig. 1A or 225 in Fig. 2; [0015], [0018]), positioned above the silicon substrate (105) (Fig. 1A  and 2; [0014], [0018]); 

    PNG
    media_image3.png
    458
    659
    media_image3.png
    Greyscale

a silicon multiplication region (220), positioned above the lower doped silicon region (225) (Fig. 2; [0018]); 
an intermediate doped silicon region (215, a p-type charge layer), positioned above the silicon multiplication region (220) (Fig. 2; [0018]); 
Note: In this limitation, the examiner interprets “intermediate doped silicon region” as intended doping which does not change the structure of the device. This ‘intended doping’ does not define additional structural aspects of the claimed invention. The device of Kang is capable of making this layer as an intermediate doped silicon layer as required by the claim. As such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, this intended use is intrinsic to the claimed device. Thus the limitation is considered taught by the prior art Kang. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 
an un-doped germanium absorption region (210, undoped germanium), positioned above the intermediate doped silicon region (215) (Fig. 2; [0018]); 
an upper doped germanium region (205, a highly doped p-type germanium), positioned above the un-doped germanium absorption region (210) (Fig. 2; [0018]); and 
an input silicon waveguide (135; Fig. 1B; [0014]; i.e. waveguide, made of silicon), 
wherein: the un-doped germanium absorption region (210) and the upper doped germanium region (205) form a germanium waveguide which is coupled to the input silicon waveguide (135) (Figures 1 and 2; [0014], [0018]) and 
Note: It can be inferred from Figures 1 and 2 that the silicon waveguide 135 and the germanium layers (205 and 210) in the photodetector 115 have equivalent widths on a plan view. Thus the germanium layers (205 and 210) can also form a waveguide and are coupled to silicon waveguide 135.
the germanium based avalanche photodiode device also includes a first electrode (120 and 121) and a second electrode (125) (Fig. 1B; [0017]), and 
the first electrode (120 and 121) extends laterally (in a horizontal direction) to contact the lower doped silicon region (110, through interior contact regions 155 and 156; Fig. 1B; [0015]) and the 
Note: The examiner used USC 103 rejection instead of USC 102 because some additional explanations by the examiner were required on top of the teachings of Kang Reference.

Regarding claim 5, Kang discloses, the germanium based avalanche photodiode device of claim 1, wherein the germanium waveguide (formed by layers 205 and 210; Fig. 2; [0018]) has a first lateral edge (at the bottom of layer 210 in Fig. 2), and the lower doped silicon region (110 in Fig. 1A) is coterminous (top surface of 110 is parallel to bottom or first lateral edge of layer 210) in lateral extension with the first lateral edge of the germanium waveguide (Figures 1 and 2; [0018]).  

    PNG
    media_image1.png
    364
    710
    media_image1.png
    Greyscale

    PNG
    media_image3.png
    458
    659
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    652
    852
    media_image2.png
    Greyscale

Regarding claim 6, Kang discloses, the germanium based avalanche photodiode device of claim 1, wherein the germanium waveguide (formed by layers 205 and 210; Fig. 2; [0018]) has a first lateral edge (on the right side of photodiode 115; Fig. 1A), and the lower doped silicon region (110 in Fig. 1A) extends laterally beyond the first lateral edge of the germanium waveguide (110 extends beyond the right side of photodiode 115; Fig. 1A) (Fig. 1A; [0015]).  

    PNG
    media_image1.png
    364
    710
    media_image1.png
    Greyscale


Regarding claim 9, Kang discloses, the germanium based avalanche photodiode device of claim 1, wherein the upper doped germanium region (205) and the lower doped silicon region (110/225) are heavily doped as compared to the intermediate doped silicon region (215) (Fig. 2; [0018]).  
Note: Kang teaches in para. [0018] that silicon/germanium APD is comprised of layers of material including a P+ contact layer 205, that is comprised of highly doped p-type germanium, a charge layer 215 is comprised of p-type silicon (regular doped), and a N+ contact layer 225 comprised of highly doped n-type silicon. Thus, it can be deduced that the upper doped germanium region and the lower doped silicon region are heavily doped compared to the intermediate doped silicon region.

Regarding claim 10, Kang discloses, the germanium based avalanche photodiode device of claim 1, wherein the intermediate doped silicon region (215) is doped with dopants of a same species as the upper doped germanium region (205) (Fig. 2; [0018]; both dopants are p-type).


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 and further in view of US 2016/0204298 A1 (Chen).
Regarding claim 2, Kang teaches claim 1 but fails to teach explicitly, the germanium based avalanche photodiode device, wherein the lower doped silicon region includes a part which extends away from the silicon substrate so as to contact the first electrode.  
However, in analogous art, Chen discloses, the germanium based avalanche photodiode device, wherein the lower doped silicon region (170; Fig. 3; [0055]; i.e. second p-doped semiconductor region) includes a part (on the right side) which extends away from the silicon substrate (250, it is equivalent to the substrate; Fig. 3) so as to contact the first electrode (160; Fig. 3; [0055]; i.e. anode electrode).

    PNG
    media_image4.png
    338
    590
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Chen before him/her, to modify the teachings of a germanium based avalanche photodiode device with a doped silicon layer over the substrate as taught by Kang and to include 

Regarding claim 3, Kang teaches in claim 1, an upper doped germanium region, but fails to teach explicitly, the germanium based avalanche photodiode device, wherein the upper doped germanium region includes a part which extends towards the silicon substrate so as to contact the second electrode.  
However, in analogous art, Chen discloses, the germanium based avalanche photodiode device, wherein the upper doped germanium region (140 and 130; Fig. 4; [0044]; i.e. second n-doped Ge region and first n-doped region) includes a part (lower portion of 130) which extends towards the silicon substrate (250, it is equivalent to the substrate; Fig. 4) so as to contact the second electrode (150; Fig. 4; [0055]; i.e. cathode electrode).

    PNG
    media_image5.png
    354
    594
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Chen before him/her, to modify the teachings of a germanium based avalanche photodiode device with a doped germanium layer as taught by Kang and to include the teachings of an extended portion of the semiconductor region for electrode connection as taught by Chen since the semiconductor region needs to be connected to an external electrode for its operation of the photodiode and an extension of the semiconductor layer or a contact region is usually used to make that connection. Absent this important teaching in Kang, a person with ordinary skill in the art would be motivated to reach out to Chen while forming an avalanche photodiode device of Kang. 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 and further in view of US 2015/0293384 A1 (Ogawa).
Regarding claim 4, Kang discloses the germanium based avalanche photodiodes, made of slabs which are, by definition called, ‘rib waveguides’, but fails to teach explicitly, wherein the input silicon waveguide and germanium waveguide are rib waveguides.  
However, in analogous art, Ogawa discloses, wherein the input silicon waveguide and germanium waveguide are rib waveguides (Fig. 1; [0036] - [0037]).
	Note: Ogawa teaches in para. [0044] that depending on the semiconductor materials used in the core of the optical waveguide, it can be called a silicon or germanium waveguide.

    PNG
    media_image6.png
    479
    627
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Ogawa before him/her, to modify the teachings of a germanium based avalanche photodiode device as taught by Kang and to include the teachings of waveguides being the rib waveguides as taught by Ogawa since the rib waveguide having the rib portion as a rib of the rib portion is wide, optical loss of the waveguide can be reduced ([0057]). Absent this important teaching in Kang, a person with ordinary skill in the art would be motivated to reach out to Ogawa while forming an avalanche photodiode device of Kang. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 and further in view of US 2012/0001284 A1 (Tut).
Regarding claim 7, Kang discloses, the germanium based avalanche photodiode device including the multiplication silicon region, the germanium waveguide, and the intermediate doped silicon region (Figures 1 and 2; [0014], [0018]) in claim 1, but fails to teach explicitly, the photodiode is within a cavity of a silicon-on-insulator layer.  
However, in analogous art, Tut discloses, the photodiode is within a cavity of a silicon-on-insulator layer ([0010]).  
Note: Tut teaches in para. [0010] that a photodiode is formed on a silicon-on-insulator (SOI) wafer, wherein the photodiode is electrically isolated by the trench formed in an insulator layer of the SOI wafer. Thus it can be concurred that the photodiode is also within a cavity of a silicon-on-insulator layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Tut before him/her, to modify the teachings of a germanium based avalanche photodiode built on a silicon wafer or a silicon-on-insulator wafer as taught by Kang and to include In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 and further in view of US 2016/0126381 A1 (Wang).
Regarding claim 8, Kang fails to teach explicitly, the germanium based avalanche photodiode device of claim 1, wherein the multiplication silicon region is between 50 nm and 150 nm thick.  
However, in analogous art, Wang discloses, the germanium based avalanche photodiode device of claim 1, wherein the multiplication silicon region (1106; Fig.11A; [0155]; i.e. silicon multiplication layer) is between 50 nm and 150 nm thick ([0155]).  
	Note: Wang teaches in para. [0155] that silicon multiplication layer is 200 nm to 1000 nm thick. While the ranges of thickness of multiplication layer taught by Wang does not overlap but are merely close. In MPEP 2144.05 (I), it is stated that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kang and Wang before him/her, to modify the teachings of a germanium based avalanche photodiode with a silicon multiplication region as taught by Kang and to include the teachings of a photodiode with a certain range of thickness of multiplication region as taught by Wang since an optimum thickness of the multiplication region is required to achieve sufficient avalanche multiplication without sacrificing the quantum efficiency ([0009]). Absent this important teaching in Kang, a person with ordinary skill in the art would be motivated to reach out to Wang while forming an avalanche photodiode device of Kang. 



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 7,082,248 B1 (Morse) - A semiconductor waveguide based optical receiver is disclosed. An apparatus includes an absorption region defined along an optical waveguide. The absorption region includes a first type of semiconductor material having a first refractive index. The apparatus also includes a multiplication region defined along the optical waveguide. The multiplication region is proximate to and separate from the absorption region. The multiplication region includes a second type of semiconductor material having a second refractive index.
2. US 2016/0351743 A1 (Yu) - An avalanche photodiode is disclosed. It includes Ge absorption layer configured to absorb an optical signal and generate a photo-generated carrier. It also includes a first p-type SiGe layer, a second p-type SiGe layer, a first SiGe layer, and a second SiGe layer, where a Si content in any one of the SiGe layers is less than or equal to 20%, a first taper type silicon Si waveguide layer and a second taper type silicon Si waveguide layer, a heavily-doped n-type silicon Si multiplication layer, anode electrodes and a cathode electrode. 
3. US 2015/0340538 A1 (Novack) - A lateral Ge/Si APD constructed on a silicon-on-insulator wafer is disclosed. It includes a silicon device layer having regions that are doped to provide a lateral electric field and an avalanche 
4. US 2018/0219120 A1 (Huang) – A device including a doped absorption region to receive optical energy and generate free electrons from the received optical energy is disclosed. The device also includes a doped charge region to increase an electric field and an intrinsic multiplication region to generate additional free electrons from impact ionization of the generated free electrons. 
5. US 2013/0071058 A1 (Lim) - An optical modulator is disclosed including a first waveguide, a second waveguide, a modulating portion connected between the first waveguide and the second waveguide, the modulating portion being configured to receive an input signal from the first waveguide, to modulate the input signal and to supply a corresponding modulated input signal as an output signal to the second waveguide. The modulating portion includes a semiconductor substrate, one end thereof being coupled to the first waveguide, and a corresponding opposite end thereof being coupled to the second waveguide. A Germanium rib provided on the substrate such that the input signal propagates through the Germanium rib along a longitudinal axis, and a first electrode and a second electrode respectively provided on the substrate.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/15/2021